Case 1:15-cv-02017-PKC-SN Document 193-4 Filed 01/24/20 Page 1 of 15




                EXHIBIT 4

             PEREZ
           TRANSCRIPT
     Case
       Case
          1:15-cv-02017-PKC-SN
             1:16-cv-02261-AKH Document
                                Document41-1
                                         193-4Filed
                                                 Filed
                                                    04/13/17
                                                       01/24/20Page
                                                                 Page
                                                                    2 of
                                                                       2 15
                                                                         of 15




                                                                       1
       E9I8PERC


1      UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
2      ------------------------------x

3      JUTHER PEREZ,

4                      Plaintiff,

5                 v.                              11 Cv. 5399 (JGK)

6      P.O. ELVIS DURAN,

7                      Defendant.

8      ------------------------------x

9                                                 September 18, 2014
                                                  11:40 a.m.
10
       Before:
11
                             HON. JOHN G. KOELTL
12
                                                  District Judge
13
                                    APPEARANCES
14
       COHEN & FITCH LLP
15          Attorneys for Plaintiff
       BY: GERALD M. COHEN
16          KATHERINE SMITH
            ILYSSA FUCHS
17
       ZACHARY CARTER
18          Corporation Counsel of the City of New York
       BY: JOSHUA J. LAX
19          DUANE G. BLACKMAN
            Assistant Corporation Counsel
20

21

22

23

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:15-cv-02017-PKC-SN
             1:16-cv-02261-AKH Document
                                Document41-1
                                         193-4Filed
                                                 Filed
                                                    04/13/17
                                                       01/24/20Page
                                                                 Page
                                                                    3 of
                                                                       3 15
                                                                         of 15




                                                                           2
       E9I8PERC


1                 (Case called)

2                 THE DEPUTY CLERK:    Will all parties please state who

3      they are for the record.

4                 MR. COHEN:    Gerald Cohen for substitute party Jaylemn

5      Arrieta for the deceased plaintiff, Juther Perez.       Good

6      morning, your Honor.

7                 I am accompanied by Katherine Smith, who is going to

8      be my co-counsel, she just stepped outside to make a quick

9      phone call, and my associate here to observe, Ilyssa Fuchs.

10                MR. BLACKMAN:    Good morning, your Honor.   Duane

11     Blackman On behalf of the defendants.      I am with co-counsel

12     Joshua Lax.

13                THE COURT:    Good morning.

14                Motions in limine.    The defendant has made, in effect,

15     eight motions.    The plaintiff has made three.   So I will deal

16     with the defendant's motions first.      And if the parties want to

17     say anything else in addition to their papers on any of this,

18     you're welcome to tell me anything else.

19                First, the defendant moves to preclude the plaintiff

20     from introducing evidence of prior or subsequent allegations of

21     misconduct against Police Officer Elvis Duran or other police

22     officer witnesses.      The motion is unopposed and therefore it is

23     granted.

24                Second, the defendant moves to preclude the plaintiff

25     from referring to the City of New York as a defendant and from


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case
       Case
          1:15-cv-02017-PKC-SN
             1:16-cv-02261-AKH Document
                                Document41-1
                                         193-4Filed
                                                 Filed
                                                    04/13/17
                                                       01/24/20Page
                                                                 Page
                                                                    4 of
                                                                       4 15
                                                                         of 15




                                                                           28
       E9I8PERC


1      probable cause for the arrest, or at least supports the

2      plaintiff's position.     See, e.g., Florida v. Royer, 460 U.S.

3      491, 507 (1983).    Moreover, without evidence of the source of

4      the cash, the jury may conclude that the cash was, in fact,

5      evidence of drug activity.      Therefore, the evidence is relevant

6      and its relevance is not outweighed by the danger of unfair

7      prejudice or confusion for purposes of Federal Rule of Evidence

8      403.    Therefore, the motion is denied.

9                 The plaintiff has made three motions in limine.

10                First, the plaintiff moves to preclude any evidence of

11     his prior arrests or convictions.      The plaintiff was arrested

12     on numerous prior occasions.      He was convicted of felony

13     assault as a result of a November 18, 2009, arrest and

14     convicted of a misdemeanor for aggravated unlicensed operation

15     of a motor vehicle as a result of an August 17, 2010 arrest.

16                Anyone want to be heard on this?    I am prepared to

17     rule.

18                MR. COHEN:   Your Honor, basically, I think we laid it

19     out very thoroughly in our papers that prior arrests should

20     have no bearing whatsoever on this arrest.      It really is

21     impermissible character evidence.      We are not talking about his

22     credibility.    None of the arrests deal with credibility.     This

23     would just be used for propensity purposes.      I would like to

24     see what your Honor's feeling is on damages.

25                THE COURT:   Fine.   Why don't I tell you, on the basis


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case
       Case
          1:15-cv-02017-PKC-SN
             1:16-cv-02261-AKH Document
                                Document41-1
                                         193-4Filed
                                                 Filed
                                                    04/13/17
                                                       01/24/20Page
                                                                 Page
                                                                    5 of
                                                                       5 15
                                                                         of 15




                                                                           29
       E9I8PERC


1      of the papers, what my conclusions are.

2                 MR. COHEN:   Can we change your mind?

3                 THE COURT:   Do you want to argue first?

4                 MR. COHEN:   I would like to hear what your Honor's

5      view is.

6                 THE COURT:   Frankly, this is a motion with various

7      alternatives that the plaintiff has set out.       So let me explain

8      to you where I am based on the papers that have been submitted.

9                 Before I do that, does the defendant want to be heard

10     on this at all?

11                MR. BLACKMAN:   Similar to plaintiff's counsel, I would

12     like to hear your leaning and then I would like to respond.

13                THE COURT:   All right.   The plaintiff argues that the

14     criminal history, including the extensive arrest record, is

15     irrelevant to any issue in the case.      The defendant argues that

16     the plaintiff's criminal history is relevant to damages because

17     it lessens the emotional injury that the plaintiff allegedly

18     suffered from the arrest.

19                The defendant is partially correct.     The jury could

20     find that for a person who has been detained and arrested

21     multiple times, the emotional trauma of a single arrest is

22     minimum.    However, the crimes for which the plaintiff was

23     arrested are not relevant to damages, and would have a

24     prejudicial impact that would outweigh any probative value.

25     See, e.g., Phillips v. City of New York, 871 F.Supp.2d 200, 207


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case
       Case
          1:15-cv-02017-PKC-SN
             1:16-cv-02261-AKH Document
                                Document41-1
                                         193-4Filed
                                                 Filed
                                                    04/13/17
                                                       01/24/20Page
                                                                 Page
                                                                    6 of
                                                                       6 15
                                                                         of 15




                                                                              30
       E9I8PERC


1      (E.D.N.Y. 2012); Green v. Baca, 226 F.R.D. 624, 657 (C.D. Cal.

2      2005).

3                 The plaintiff states in his reply brief that, if the

4      court views this history as relevant to emotional damages, the

5      plaintiff will withdraw the claim of emotional damages.         (Reply

6      brief at 2-3).    As I have said, the number of arrests and the

7      timing of the arrests would otherwise be relevant to the issue

8      of emotional damages, and there was an extensive arrest

9      history.    Therefore, the plaintiff's claim for emotional

10     damages is withdrawn, and the jury will be instructed that the

11     plaintiff is not seeking an award of emotional damages.

12                On the other hand, the jury will be instructed that a

13     prevailing plaintiff is entitled to compensatory damages for

14     the loss of liberty inherent in a false arrest, a malicious

15     prosecution, and a denial of the right to a fair trial.         See,

16     e.g., Kerman v. City of New York, 374 F.3d 93, 124-31 (2d Cir.

17     2004).

18                The defendant argues that the plaintiff's prior

19     arrests and convictions are relevant to the plaintiff's loss of

20     liberty damages.    This argument is without merit.    "Though a

21     plaintiff's frequent arrests and detentions may diminish the

22     emotional toll or embarrassment caused by the arrest and

23     detention at issue, they do nothing to diminish the fundamental

24     loss of freedom implicated in a false arrest."       Nibbs v.

25     Goulart, 822 F.Supp.2d 339, 344-45 (S.D.N.Y. 2011).


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case
       Case
          1:15-cv-02017-PKC-SN
             1:16-cv-02261-AKH Document
                                Document41-1
                                         193-4Filed
                                                 Filed
                                                    04/13/17
                                                       01/24/20Page
                                                                 Page
                                                                    7 of
                                                                       7 15
                                                                         of 15




                                                                         31
       E9I8PERC


1                 The defendant also argues that the arrest record and

2      convictions would impeach the plaintiff's testimony that, as

3      reflected in the deposition, the plaintiff's friends would say:

4      "Good dude, I don't get in trouble.    I don't get no problems."

5      This testimony is plainly inconsistent with the actual record

6      of the plaintiff's numerous arrests and two criminal

7      convictions.    Therefore, this testimony should be stricken, and

8      thus, it will not be used as a basis for admitting the prior

9      arrest record or convictions.    If the plaintiff does not agree

10     to withdraw this testimony, the Court would reconsider the

11     admissibility of the plaintiff's prior criminal history.   It is

12     plain that the plaintiff could not argue simultaneously that

13     the people in the neighborhood would say that he doesn't get in

14     trouble or he doesn't get no problem, and at the same time not

15     allow the defense to introduce the extensive arrest and

16     conviction record showing that the testimony is simply not

17     true.

18                The defendant also argues that a statement by the

19     plaintiff's father -- testifying that he informed the plaintiff

20     that he should be careful around police, especially on Tuesdays

21     and Thursdays -- justifies the admission of the plaintiff's

22     prior arrests and convictions.   This testimony by the

23     plaintiff's father is unrelated to the plaintiff's good

24     character and does not justify introducing the plaintiff's

25     prior arrests and conviction history.


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case
       Case
          1:15-cv-02017-PKC-SN
             1:16-cv-02261-AKH Document
                                Document41-1
                                         193-4Filed
                                                 Filed
                                                    04/13/17
                                                       01/24/20Page
                                                                 Page
                                                                    8 of
                                                                       8 15
                                                                         of 15




                                                                            32
       E9I8PERC


1                 The defendant next contends that the plaintiff's

2      conviction for felony assault should be admitted to impeach the

3      plaintiff's testimony pursuant to Federal Rule of Evidence

4      609(a).    Although the plaintiff was convicted for a felony

5      within ten years of his testimony, the probative value of the

6      conviction is substantially outweighed by the danger of unfair

7      prejudice.     See Federal Rule of Evidence 609(a)(1)(A); Federal

8      Rule of Evidence 403.     The Court examines the following factors

9      to determine the admissibility of the prior conviction:        (1)

10     the impeachment value of the prior crime, (2) remoteness of the

11     prior conviction, (3) the similarity between the past crime and

12     the conduct at issue, and (4) the importance of the credibility

13     of the witness.     Daniels v. Loizzo, 986 F.Supp. 245, 250

14     (S.D.N.Y. 1997).

15                The most important factor is whether the crime, by its

16     nature, is probative of the witness's veracity.       United States

17     v. Ortiz, 553 F.2d 782, 784 (2d Cir. 1977).     The assault

18     conviction is not particularly probative of the plaintiff's

19     credibility.    See, e.g., United States v. Estrada, 430 F.3d

20     606, 617-18 (2d Cir. 2005).     Also, the credibility of the

21     plaintiff is directly at issue, and the admission of evidence

22     of an unrelated crime would bear the danger that the jury would

23     disbelieve the plaintiff's testimony simply because he had been

24     convicted of a prior felony.

25                The defendant is correct that the conviction is well


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case
       Case
          1:15-cv-02017-PKC-SN
             1:16-cv-02261-AKH Document
                                Document41-1
                                         193-4Filed
                                                 Filed
                                                    04/13/17
                                                       01/24/20Page
                                                                 Page
                                                                    9 of
                                                                       9 15
                                                                         of 15




                                                                             33
       E9I8PERC


1      within the ten year limit, and the conviction is not similar to

2      the events at issue in this case.     However, given the low

3      probative value of the conviction and the high likelihood of

4      prejudice, the conviction should not be admitted for purposes

5      of impeachment.     The defendant does not argue that the

6      misdemeanor conviction should be admitted for the purposes of

7      impeachment.

8                 Yes.

9                 MR. COHEN:   I will strike that one sentence, the part

10     where you said "dude."     Consider it stricken.   I have nothing

11     else to say.

12                THE COURT:   It's withdrawn.   It's stricken.    OK.

13     Fine.

14                MR. BLACKMAN:   So it's my understanding that plaintiff

15     has withdrawn his emotional damages claim and he is going with

16     a loss of liberty claim.    So let me address the loss of liberty

17     claim.     And I want to put it in context of our earlier

18     discussion when you talked about how it's the jury's

19     determination, and they are going to have to reason with

20     whatever the damages can be.    So if there is a finding of

21     liability with respect to loss of liberty, i.e., loss of time,

22     there is presumed damages.    Therefore, they now must calculate,

23     well, how much is this time worth?

24                In making that determination, your Honor, they can't

25     do that in the abstract; they need some type of guidance.         I


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case
       Case
          1:15-cv-02017-PKC-SN
             1:16-cv-02261-AKH Document
                                Document41-1
                                         193-4Filed
                                                 Filed
                                                    04/13/17
                                                       01/24/20Page
                                                                 Page
                                                                    1010
                                                                      of 15
                                                                         of 15




                                                                           34
       E9I8PERC


1      agree they draw upon their own experiences, but, also, they

2      need to look at this specific individual and his life

3      experiences, the fact that this individual since 2004 was

4      arrested every single year, except for the year 2008.

5      Individuals may value a loss of time/loss of liberty

6      differently than one another.       If I am continuously arrested

7      and know I can go to jail, meaning I will lose my free time,

8      then that's a conscious decision I am making and I am saying, I

9      don't value that time, I value committing this crime more.       So

10     individuals value time differently.

11                So in that respect, to introduce his prior arrests

12     will give the jury some frame of reference when calculating

13     damages with respect to loss of liberty and this individual

14     plaintiff.    So that's why I believe it's very relevant that we

15     introduce this type of evidence, your Honor.

16                THE COURT:     That argument is so fundamentally

17     offensive.    I can't begin to explain how offensive the argument

18     is.   It suggests that the value of liberty to a person who has

19     been arrested often is less than the value of liberty to a

20     person who has not been arrested.       And that is offensive.

21                Hold on.     It is true that if a person has been

22     arrested frequently, that the impact in terms of emotional

23     distress, emotional damages will be lessened, one can infer,

24     and certainly justified in the cases, because it would be

25     unfair actually for a person to come in and say, this came as a


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case
       Case
          1:15-cv-02017-PKC-SN
             1:16-cv-02261-AKH Document
                                Document41-1
                                         193-4Filed
                                                 Filed
                                                    04/13/17
                                                       01/24/20Page
                                                                 Page
                                                                    1111
                                                                      of 15
                                                                         of 15




                                                                          35
       E9I8PERC


1      complete shock, out of the blue, I can't tell you how awful

2      this was, implying that I had never experienced something like

3      this before and it was so awful.       Obviously, the person

4      couldn't say, I have never experienced this before, because the

5      person could be impeached by the fact that he had been arrested

6      numerous times before, but would attempt to imply from various

7      other ways that the person was emotionally devastated by the

8      impact of being arrested.     So the cases make clear that you

9      can't make that argument, and therefore the jury can be

10     instructed that the plaintiff is not seeking emotional damages.

11                So what is left?   What is left is a claim, which the

12     courts have recognized, that every individual has a liberty

13     interest which is infringed when a person is falsely arrested

14     or maliciously prosecuted.     And every individual has a worth,

15     and that worth is the ability to do whatever that person wants

16     to do with that person's time, not to spend that time in jail.

17     And the worth of an individual and that person's time is the

18     same whether that person has been arrested a lot of times or

19     not a lot of times.    And it would be wrong to begin to assess

20     citizens, or noncitizens, in terms of whether their time is

21     worth more or less based upon whether they have been arrested

22     many times before or not.     It would attempt to devalue the

23     worth of individuals, and you can't do that.       That's why I said

24     your argument is wrong.

25                MR. BLACKMAN:   If I may?


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case
       Case
          1:15-cv-02017-PKC-SN
             1:16-cv-02261-AKH Document
                                Document41-1
                                         193-4Filed
                                                 Filed
                                                    04/13/17
                                                       01/24/20Page
                                                                 Page
                                                                    1212
                                                                      of 15
                                                                         of 15




                                                                          36
       E9I8PERC


1                 THE COURT:   To put it gently.

2                 MR. BLACKMAN:   Number one, I didn't want to offend the

3      Court.

4                 Two, the argument is not attempting to devalue the

5      individual.   However, it is saying that an individual may value

6      his time differently than another individual.     If you have an

7      individual who says, you know what --

8                 THE COURT:   What difference does it make how the

9      person values his time?     It's the jury who has to make the

10     determination of what is a fair and appropriate measure of

11     damages for a person who has been deprived of their liberty for

12     a specific period of time.    Does it make a difference that the

13     person comes in and says, I am unemployed, I have lots of free

14     time, and someone else says, Hey, I was in jail, it kept me

15     away from my job for half a day, once it's clear that the

16     person is not seeking emotional damages and is not seeking, I

17     take it in this case, economic damages, right?

18                MR. COHEN:   That's correct.

19                THE COURT:   Not seeking emotional or economic damages.

20     So the jury has to determine what a loss of liberty for a

21     specific time is worth.     And now the argument is that the loss

22     of liberty to a person who has been arrested often is worth

23     less than the loss of liberty to a person who has not been

24     arrested.

25                Go ahead.


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case
       Case
          1:15-cv-02017-PKC-SN
             1:16-cv-02261-AKH Document
                                Document41-1
                                         193-4Filed
                                                 Filed
                                                    04/13/17
                                                       01/24/20Page
                                                                 Page
                                                                    1313
                                                                      of 15
                                                                         of 15




                                                                              37
       E9I8PERC


1                 MR. LAX:     If I may, your Honor, I think that what Mr.

2      Blackman is ultimately getting at is:         What is plaintiff's

3      argument going to be in favor of assessing what the loss of

4      liberty damages should be?         Because if you take out emotional

5      damages --

6                 THE COURT:     And you take out economic damages.

7                 MR. LAX:     Exactly.    Is the pitch going to be, well,

8      this was really unfair to me, my loss of dignity?        Then you're

9      starting to make noises that sound like emotional damages.

10                So you have withdrawn the emotional damages in favor

11     of precluding evidence, but you're still using similar types of

12     evidence that would ordinarily be rebutted by the time in

13     custody to argue for a certain damage calculus in another

14     context.

15                THE COURT:     So?   We have a legal structure, which says

16     that the loss of liberty entitles a person to compensatory

17     damages, because the loss of liberty is worth something to

18     every person who has been unjustifiably deprived of their

19     liberty.     How much the jury in an individual case is prepared

20     to assess what that loss of liberty is is, of course, up to the

21     jury.   We know that it's worth more than nominal damages

22     because the Court of Appeals has told us that.         And it is the

23     loss of a fundamental right that exists for every person

24     irrespective of status and irrespective of prior record.

25                MR. LAX:     I suppose what I am advocating for is, if


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case
       Case
          1:15-cv-02017-PKC-SN
             1:16-cv-02261-AKH Document
                                Document41-1
                                         193-4Filed
                                                 Filed
                                                    04/13/17
                                                       01/24/20Page
                                                                 Page
                                                                    1414
                                                                      of 15
                                                                         of 15




                                                                            38
       E9I8PERC


1      that's the Court's ruling, then plaintiff should really be

2      limited to just introducing the number of hours he maintains he

3      was in custody, and that should be the only evidence of

4      damages.    The evidence shouldn't go beyond that for the loss of

5      liberty.

6                 THE COURT:    As opposed to what?

7                 MR. LAX:     As opposed to trying to suggest what I was

8      saying before, talking about fairness, talking about sitting

9      there thinking about the emotional impact.

10                THE COURT:     You know what the plaintiff is going to

11     say.   You have the plaintiff's deposition.      No one has favored

12     me with the specific portions, but I would think that the

13     plaintiff would be entitled to introduce the plaintiff's

14     testimony about how long the plaintiff was put in a cell, what

15     the circumstances of the cell were.       And, in turn, there are,

16     as I have already indicated, some instructions:       The plaintiff

17     is not seeking emotional damages.       If you find that there was a

18     false arrest, the plaintiff is entitled to compensatory

19     damages, not simply nominal damages.

20                I am not clear what you're saying the plaintiff should

21     not be able to introduce.

22                MR. LAX:     I guess what I am saying is, looking

23     prospectively at the progress of the trial, if the attempt is

24     made to try and talk about the emotional impact of the

25     incarceration in some specific way, I just think that that


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case
       Case
          1:15-cv-02017-PKC-SN
             1:16-cv-02261-AKH Document
                                Document41-1
                                         193-4Filed
                                                 Filed
                                                    04/13/17
                                                       01/24/20Page
                                                                 Page
                                                                    1515
                                                                      of 15
                                                                         of 15




                                                                             39
       E9I8PERC


1      would open up the door to evidence that is now being precluded.

2      So I just want it to be clear for the record and for our own

3      planning.    And I accept that your Honor has been as clear as

4      you should be for our purposes today.       So I am going to be

5      seated.

6                 THE COURT:     OK.

7                 Second, the plaintiff moves to preclude any evidence

8      about the circumstances of his conception or the circumstances

9      of his death.    The defendant agrees, and both parties should

10     not reference these subjects.

11                Third, the plaintiff moves to preclude the defendant

12     from introducing evidence that the plaintiff's father, Juther

13     Perez, Sr., was convicted of murder 38 years ago.      The

14     defendant argues that the conviction is admissible under

15     Federal Rule of Evidence 404(b) as evidence of motive to

16     testify falsely in this case.

17                I am prepared to rule.     Do the parties wish to be

18     heard on this?

19                MR. BLACKMAN:    There are two points to this.    There is

20     the motive argument, but there is also the other point that we

21     made, in that it's relevant to plaintiff's narrative.        And to

22     the extent that it is relevant to plaintiff's narrative of

23     events, then we should be able to elicit testimony on his

24     criminal history.       I can get more specific if your Honor would

25     like.


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
